                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KENYA WILLIAMS and CHARLES
 GRAHAM

          v.                                                  CIVIL ACTION

 JAMES U. ENWEREJI, ENWEREJI                                  NO. 17-3906
 ENTERPRISES, and BERTHA
 ENWEREJI

                 ORDER GRANTING MOTION FOR SUMMARY JUDGMENT

         AND NOW, this 12th day of February, 2019, upon consideration of Defendants’ Motion

for Summary Judgment (ECF 20), the submissions related to the Motion, and oral argument, and

as discussed further in the Court’s accompanying Memorandum, it is hereby ORDERED that:

    1. Defendant’s Motion is GRANTED;

    2. Counts 1, 2, 3, and 4 are DISMISSED WITH PREJUDICE; and

    3. Counts 5 and 6 are DISMISSED WITHOUT PREJUDICE.

                                                                BY THE COURT:

                                                                /s/ Michael M. Baylson
                                                                _______________________________
                                                                MICHAEL M. BAYLSON, U.S.D.J.

O:\CIVIL 17\17-3906 Williams v Enwereji\17cv3906 Order re Mot for SJ
